Opinion issued July 31, 2014.




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                             NO. 01-11-00968-CV
                          ———————————
BEACH CAPITAL PARTNERSHIP, L.P., GARY M. BEACH, PLAYA OIL
    AND GAS GP LLC, AND PLAYA OIL & GAS LP, Appellants
                                      V.
     DEEPROCK VENTURE PARTNERS LP AND PAUL TOURADJI,
                        Appellees


                   On Appeal from the 55th District Court
                           Harris County, Texas
                     Trial Court Case No. 2008-57962


                                OPINION

      This appeal arises from a business partnership gone sour. A jury found

breaches of fiduciary duties by both sides, breach of a partnership agreement by

Beach Capital, and fraud by Gary Beach, chief executive officer of Playa Oil and
Gas LP, the partnership at the heart of the dispute. The trial court’s judgment

ordered Beach and one of the entities under his control to pay damages, attorney’s

fees, and costs, and dissolved the partnership. Beach, two of the partners, and the

partnership itself appeal, arguing that three portions of the damages award are

supported by no or factually insufficient evidence or are unrecoverable as a matter

of law and that error in the jury charge demands reversal and partial remand of the

case. We affirm.

                                   Background

A.    Formation of the partnership

      In 2005, Gary Beach, a Houston businessman, and Paul Touradji, a New

York hedge fund manager, decided to go into business together. Beach’s son,

Gentry Beach, worked for Touradji at the time. Gentry introduced Touradji to

Beach, and Beach and Touradji began discussions regarding a possible oil and gas

exploration partnership.

      Beach and representatives of Touradji Capital Management LP, an

investment fund managed by Touradji, discussed what Beach described as his best

oil and gas prospect, a salt dome in Louisiana known as Bayou Bouillon. Beach

claimed to have an agreement with an experienced petroleum engineer, seismic

studies, an “engineered” analysis of the reserves, and drilling or leasing rights to

the prospect, along with a funding commitment of more than $20 million.


                                         2
      Eventually, Beach and Touradji decided to form a partnership, Playa Oil and

Gas, LP (“Playa”). A subsidiary of Touradji Capital Management LP, DeepRock

Venture Partners, LP, held an 80 percent interest in Playa and agreed to contribute

between $8 million and $30 million to Playa. An entity controlled by Beach,

Beach Capital Partnership, L.P., held a 19.9% interest and agreed to contribute to

Playa all rights, title, and interest in certain oil and gas leases, seismic permits, and

options to lease, including Bayou Bouillon. An entity named Playa Oil and Gas

GP, LLC, controlled by Beach, held the remaining 0.1% interest as Playa’s sole

general partner.1 A written partnership agreement controlled Playa’s ownership,

activities, and management.

B.    The partnership’s business activities

      Bayou Bouillon was never developed; Playa’s sole attempt to drill there

resulted in a “dry hole.” Beach began to have second thoughts on the prospect,

expressing concerns that Playa was “wasting [its] time,” could not afford to spend

more money on the project, and should not pursue further drilling of Bayou

Bouillon or other prospects.       DeepRock’s own analysis determined that the

prospect was high-risk and would require a three-dimensional seismic study to

substantiate the existence of any reserves, at a cost of $15 million to $30 million.

DeepRock employees advised Touradji not to drill the prospect and to walk away.

1
      For clarity, we will refer to Playa Oil and Gas GP, LLC simply as “the general
      partner.”
                                           3
      In early 2008, one company, Energy XXI, expressed interest in jointly

drilling a portion of Bayou Bouillon with Playa. Those discussions, however, did

not culminate in any agreement. Instead, Playa attempted to sell the prospect to

another party, which also ultimately declined to participate. Thus, Bayou Bouillon

remained undeveloped.

      Meanwhile, DeepRock’s leadership became concerned that it might not

recover its investment in Playa, which had by then swelled to $41 million. Under

the partnership agreement’s original terms, DeepRock was entitled to only 80% of

any distribution, so DeepRock would not be made whole until Playa distributed at

least $51.25 million. DeepRock sought to amend the agreement to provide that

DeepRock would be entitled to recover its capital investment before Beach Capital

and the general partner received any distribution. Beach, on behalf of Beach

Capital, agreed to the amendment and executed an amended partnership

agreement. Shortly after the amendment, Playa began selling some of its assets,

particularly oil and gas leases in various locations. As a result, in August 2008,

Playa had more than $41 million in cash on hand. In accordance with the amended

agreement, Playa distributed $41 million to DeepRock, but made no distribution to

the other partners. Playa had difficulty selling other properties. Beach estimated

that Playa could sell one property for $5 million at auction, but Playa received only

one offer, for $100,000. Beach, however, remained upbeat and wrote as late as


                                         4
August 2008 that he believed Bayou Bouillon alone could be worth a billion

dollars.

C.    Breakdown of the partners’ relationship

      The relationship between the partners degenerated, with Beach and Touradji

each coming to believe that the other was stalling on opportunities, withholding

information, or otherwise behaving improperly.      By September 2008, Beach

believed that Touradji was “squeezing” him out of Playa and would not allow him

to “get a dime” from the partnership.

      In September 2008, Beach proposed making a distribution to the partners.

DeepRock opposed Beach’s proposal in an email. Nonetheless, Beach distributed

$2.5 million to the limited partners. Of this $2.5 million—approximately half of

Playa’s cash on hand—$2 million went to DeepRock and $500,000 went to Beach

Capital. When DeepRock learned of the distribution, it immediately demanded

that Beach return the $500,000 distribution he made to Beach Capital, but no part

of the $2.5 million distribution was repaid to the partnership. The morning that

Beach made the distribution, he emailed DeepRock, purporting to withdraw his

consent to the amendment of the partnership agreement on the basis that DeepRock

had never signed it.




                                        5
D.    This litigation begins

      Several days later, Beach initiated this action, naming himself, Beach

Capital, Playa, and the general partner (collectively, the “Beach parties”) as

plaintiffs and DeepRock and Touradji as defendants.              Beach claimed that

DeepRock and Touradji had defrauded him by misleading him into believing that

DeepRock would fund drilling at Bayou Bouillon only if Beach consented to the

amendment to the partnership agreement. Beach therefore claimed that he was

entitled to 20 percent of the $41 million that Playa had distributed to DeepRock,

that is, $8.2 million. He also alleged breach of fiduciary duty, breach of contract,

tortious interference with existing business relations, and intentional infliction of

emotional distress, asserted a claim for punitive damages, and sought a declaration

that he alone was entitled to control the general partner and, through it, Playa.

Finally, Beach sought injunctive relief to prevent DeepRock or Touradji from

interfering with Playa’s activities or with the Beach parties’ rights.

      Shortly after suit was filed, DeepRock executed a written consent adopting

the amendment to the partnership agreement. A few days later, at DeepRock’s

instigation, Playa’s management committee met and passed resolutions affirming

the effectiveness of the amended partnership agreement and removing Beach from

his position as CEO of Playa, replacing him with Bill Moody, Playa’s president.




                                           6
Rather than step down, Beach fired Moody and a number of other Playa executives

and senior employees.

       Meanwhile, DeepRock and Touradji also requested injunctive relief and

filed counterclaims, alleging breach of contract, violation of the Texas Revised

Limited Partnership Act, and breach of fiduciary duty. They also requested a

declaratory judgment setting forth the parties’ respective rights and obligations

regarding Playa, its management, the distributions therefrom, the amendment, and

related matters. By the time of trial, DeepRock and Touradji had amended their

counterclaims to assert them both on their own behalves and derivatively on behalf

of Playa. DeepRock and Touradji specifically sought return to Playa of Beach

Capital’s share of the September 2008 distribution, as well as all other damages

proven at trial.

       In November 2008, the trial court issued a temporary injunction, secured by

a $100 bond, prohibiting certain actions by each of the parties. Among other

things, it enjoined Touradji and DeepRock from taking any actions to remove

Beach as CEO or otherwise interfering with the operations or management of

Playa. Beach thus continued as CEO and paid himself a full salary through the end

of the trial. The trial court also enjoined the Beach parties from making any

distributions to Playa’s partners; marketing, disposing of, or transferring any of

Playa’s assets; or interfering with DeepRock and Touradji’s access to Playa’s


                                        7
books and records.     Beach nonetheless destroyed Playa documents, including

emails and electronic data, and the trial court temporarily modified the temporary

injunction to allow time for DeepRock and Touradji to inspect and copy Playa’s

documents.

E.    Outcome of the trial

      The jury charge included 25 numbered questions, many of which had

multiple subparts, for a total of nearly 50 interrogatories. Due to the length of the

charge, the parties waived the reading of the charge to the jury that is required by

Rules of Civil Procedure 271 and 275.

      The jury answered 36 of the interrogatories. It found, among other things,

that the original Playa partnership agreement called for an 80-20 split of

distributions between DeepRock and Beach Capital, without first guaranteeing that

DeepRock would be made whole; the agreement was amended between May 2008

and September 2008; DeepRock did not fraudulently induce Beach Capital to agree

to the amendment; DeepRock did not receive any distributions that should have

been paid to Beach Capital; DeepRock and Touradji each maliciously or

fraudulently breached their fiduciary duties to Playa and to Beach Capital, but no

damages were due for those breaches; Beach Capital violated the terms of the

partnership agreement, resulting in $855,000 in damages; Beach breached his

fiduciary duties to Playa, resulting in $900,000 in damages; Beach defrauded


                                         8
DeepRock, but no damages were due for Beach’s fraud; and any damages to

DeepRock due to Beach’s breach of fiduciary duties or fraud resulted from malice

or fraud by Beach.

F.    Post-trial motions and this appeal

      The Beach parties filed a series of motions for judgment notwithstanding the

verdict, a new trial, and remittitur. Among other arguments, the Beach parties

contended in their post-trial motions that the trial court inadvertently omitted

portions of Question 15 in the jury charge, which asked the jury to assess damages

for DeepRock and Touradji’s breach of their fiduciary duties, and the omission

caused the rendition of an improper verdict. The trial court denied all of the Beach

parties’ motions. But the trial court did grant Touradji and DeepRock’s motion to

disregard the jury’s finding that no breach of contract damages resulted from the

$2.5 million distribution by Playa in September 2008. The trial court explained

that it was not awarding any additional damages, but correcting the judgment to

reflect an alternative theory of recovery for the $500,000 that the jury awarded as

damages for Beach’s breach of fiduciary duties in making the distribution.

      The trial court entered judgment on the verdict as modified and awarded

Touradji and DeepRock damages, attorney’s fees, costs, and pre-judgment and

post-judgment interest. Of relevance to this appeal, the judgment included awards

to DeepRock for 80% of each amount of Playa’s damages found by the jury for


                                         9
Beach’s breach of his fiduciary duties, namely the $500,000 that Beach Capital

received in the September 2008 distribution, the $300,000 that the jury awarded as

damages for Beach’s refusal to step down as CEO, and the $100,000 that the jury

found as damages for Beach’s unauthorized bonuses, plus prejudgment interest on

each of those amounts. The judgment further gave Beach Capital an offset for the

value of Playa’s assets, dissolved Playa, ordered the court-appointed receiver to

liquidate all of Playa’s assets and distribute the proceeds to DeepRock, and

declared that the partnership agreement was validly amended in May 2008 and that

the actions taken to fire Beach as CEO in October 2008 were valid corporate acts.

      On appeal, the Beach parties raise four arguments. In the first argument,

they assert that the trial court erred in awarding damages for the September 2008

distribution to Beach Capital because the award was supported by no or factually

insufficient evidence. Second, they argue that the amount that Beach paid to

himself as salary while the temporary injunction was in place was not recoverable

as a matter of law.     Third, they argue that the jury’s award of damages for

unauthorized bonuses that Beach paid to himself was supported by no or factually

insufficient evidence. Finally, the Beach parties argue that the trial court erred by

denying their motion for a new trial on damages, because Question 15 of the

verdict form included only the instructions, omitting the question itself and

resulting in an improper verdict.


                                         10
                  Legal and factual sufficiency of the evidence

      In their first and third issues, the Beach parties argue that portions of the

jury’s damages award were supported by legally or factually insufficient evidence.

A.    Standard of Review

      To determine whether legally sufficient evidence supports the judgment, this

court must look at all of the evidence admitted and determine whether, after

disregarding all evidence that a reasonable trier-of-fact could disregard, more than

a scintilla of evidence supports the judgment. City of Keller v. Wilson, 168 S.W.3d
802, 827–28 (Tex. 2005). To determine the factual sufficiency of the evidence, we

are required to examine all of the evidence, and we will set aside the judgment

only if it is so contrary to the overwhelming weight of the evidence as to be clearly

wrong and unjust. Cain v. Bain, 709 S.W.2d 175, 176 (Tex. 1986). The trier of

fact may choose to “believe one witness and disbelieve others” and “may resolve

inconsistencies in the testimony of any witness.” McGalliard v. Kuhlmann, 722
S.W.2d 694, 697 (Tex. 1986).

B.    Damages for the September 2008 distribution to Beach Capital

      The Beach parties argue that factually or legally insufficient evidence

supports the trial court’s award to DeepRock of $500,000, which represents 20%

of the $2.5 million distribution that Beach made in September 2008. According to

the Beach parties, this award was improper because the distribution did not harm


                                         11
Playa, nor did it harm DeepRock and Touradji, which retained 80% of the

distribution. In this view, Touradji and DeepRock had already received everything

to which they were entitled—the $41 million invested by DeepRock and 80% of

the September 2008 distribution—and the judgment unjustly enriches them by

awarding an additional windfall which they would not otherwise have received. In

other words, the jury’s award places DeepRock in a better position than if the

distribution had never been made. According to the Beach parties, the $500,000

received by Beach Capital and the $2 million received by DeepRock would have

been distributed to the partners in the same proportions when Playa inevitably

wound down its operations, and there was no legally or factually sufficient

evidence that its distribution harmed DeepRock or Touradji. Notably, Beach and

Beach Capital do not challenge the liability findings—breach of fiduciary duty and

breach of the partnership agreement—underlying this damages award.

      We first note that the jury award in question was for “[t]he economic

loss . . . caused to Playa LP as a result of the distribution of money from Playa LP

to Beach Capital without DeepRock’s consent.” In other words, the jury was not

asked to award Beach Capital’s share of the distribution to DeepRock, nor did it

directly determine the damages suffered by DeepRock or Touradji. Rather, it

assessed the damages caused to Playa by the distribution. It assessed that amount

at $500,000. Because the trial court simultaneously awarded damages and ordered


                                        12
the dissolution of the partnership, it awarded 80% of the jury’s award, or $375,000,

directly to DeepRock as the majority partner. Contrary to the Beach parties’

arguments, the trial court awarded this amount solely to DeepRock, not jointly to

DeepRock and Touradji.

      We conclude that we must reject the Beach parties’ argument because

sufficient evidence supports the award. Beach himself testified that he knew that

his actions in making the September 2008 distribution “probably” violated the

partnership agreement.    Further, the evidence at trial, including Beach’s own

testimony, showed that this distribution impaired Playa’s ability to meet its

financial obligations, such as payroll expenses. Obviously, the distribution itself

directly reduced Playa’s assets.      Moreover, Beach testified that Playa had

essentially no value at the time of trial, with only a relatively small amount of cash

on hand and a few about-to-expire leases. While the parties disputed why Playa

lost value, they agree that it had significantly more value—including both cash and

physical assets potentially worth millions of dollars—in the summer of 2008 than

it did afterwards. Additional evidence showed that, as of the time that Beach

distributed the $2.5 million, DeepRock and Touradji himself had not decided

whether to sell Playa or attempt to develop it. A reasonable jury could have

believed this evidence and found, as Beach admitted at trial, that the $2.5 million

distribution effectively rendered Playa insolvent and that Playa sustained at least


                                         13
$500,000 in damages as a result. McGalliard, 722 S.W.2d at 697; City of Keller,
168 S.W.3d at 827–28.

      The Beach parties further argue that the judgment must be reversed because

DeepRock and Touradji requested damages for Beach’s breach of his fiduciary

duties on behalf of Playa, but the judgment awarded these damages directly to

DeepRock and Touradji.       This argument ignores the fact that the judgment

dissolved Playa and ordered Playa’s receiver to distribute all remaining assets to

DeepRock.    See TEX. BUS. ORGS. CODE ANN. § 153.405 (West 2014) (when

plaintiff prevails in derivative action, trial court may direct which party shall

receive recovered proceeds). Accordingly, the trial court awarded to DeepRock its

share of the jury’s $500,000 award for damages to Playa, or $375,000, plus interest

on that amount. That the award was direct, rather than passing through the hands

of the receiver, has no practical impact, nor was it improper. See id. And, contrary

to the Beach parties’ assertions, the trial court awarded this amount solely to

DeepRock, not to DeepRock and Touradji. The award is thus entirely consistent

with a payment of $500,000 to Playa and its simultaneous distribution to Playa’s

partners. The trial court did not err in awarding this amount directly to DeepRock,

particularly in light of the unchallenged judgment that all of Playa’s remaining

assets be distributed immediately to DeepRock. See id.




                                        14
         We hold that the jury’s award of damages against Beach for his breach of

fiduciary duty in making the September 2008 distribution was supported by legally

and factually sufficient evidence. We therefore overrule the Beach parties’ first

issue.

C.       Damages for Beach’s unauthorized bonuses

         In their third issue, the Beach parties complain that the jury award of

$100,000 for “the economic loss caused to Playa LP as a result of Beach paying

himself unauthorized bonuses” is not supported by the record. Specifically, they

argue that the only evidence at trial was that the bonuses in question were

authorized and that there was no evidence that the bonuses were unauthorized, or

that any such evidence was legally or factually insufficient. They do not challenge

the amount of the award itself, but only the finding that the bonuses were

unauthorized.

         As support, the Beach parties rely entirely upon Beach’s own testimony that

the parties had agreed that his total compensation would be $250,000 per year and

that he discussed this amount with his son and DeepRock employees Chuck Ray

and Holbrook Dorn each year. In the same line of questioning, however, Beach

stated that he did not remember how his compensation was allocated between

salary and bonus. He later stated that he “did not recall taking a bonus” at all in

2007.


                                          15
      Other evidence tended to show that Beach took bonuses of $77,000 in 2007

and $80,000 in 2008. The trial record also contains Playa’s auditors’ records,

which showed approximately $330,000 in compensation to Beach in 2008,

approximately $80,000 of which was a bonus. Beach disputed these records and

insisted that he received only $250,000 in compensation that year. Playa’s auditor

testified that he asked each year for all Playa minutes or other records authorizing

the payment of bonuses and was told each year that no such records existed.

Beach himself admitted that Gentry Beach, the most senior DeepRock employee

with whom Beach claims to have discussed his compensation, had no authority to

make any significant decisions regarding Playa, explaining that “Paul Touradji

made all the major decisions because [DeepRock employees] always requested

Paul Touradji to sign off on anything of significance.”       DeepRock employee

Anthony Schweinzer, another of the people with whom Beach interacted regarding

Playa, testified, “[A]ny decisions as to what to do with the partnership were always

done at the end of the day by Paul Touradji.”

      This evidence was sufficient to permit a reasonable juror to conclude that

Beach was paid bonuses in 2007 and 2008, and that such bonuses totaled at least

$100,000. Further, the evidence was sufficient to permit the jury to conclude that

Beach’s bonuses required DeepRock authorization, but Gentry Beach, Ray, and

Dorn lacked authority to authorize them. The jury was free to disbelieve Beach’s


                                        16
testimony that those individuals authorized his compensation and instead believe

those witnesses who testified that Touradji himself made all decisions of

significance to Playa. McGalliard, 722 S.W.2d at 697. Beach’s own testimony

was internally contradictory, as he simultaneously could not recall the amount and

nature of his compensation in some years but also insisted that it was $250,000

every year.      Further, that testimony was contradicted by Playa’s auditor’s

testimony and records. The jury could have disregarded those portions of Beach’s

testimony that conflicted with this evidence. E.g., City of Keller, 168 S.W.3d at

827–28.

         We hold that more than a scintilla of evidence supported the jury’s verdict

that Beach took unauthorized bonuses, in violation of his fiduciary duties, and that

those bonuses caused $100,000 in economic loss to Playa. Because more than a

scintilla of evidence supports the verdict, we overrule the Beach parties’ third

issue.

                                  Jury charge error

         The Beach parties’ two remaining issues relate to the jury charge. First, the

Beach parties argue that the trial court erred in asking the jury to assess damages

for amounts paid to Beach as salary during the period covered by the temporary

injunction.     Second, they argue that the omission of the interrogatory from




                                           17
Question 15 in the jury charge probably resulted in an improper judgment and

requires a new trial on damages.

A.    Standard of Review

      All objections to a jury charge must be “presented to the [trial] court in

writing, or be dictated to the court reporter in the presence of the court and

opposing counsel, before the charge is read to the jury.” TEX. R. CIV. P. 272. “All

objections not so presented shall be considered as waived.” Id. “A party objecting

to a charge must point out distinctly the objectionable matter and the grounds of

the objection.” TEX. R. CIV. P. 274. “Any complaint as to a question, definition,

or instruction, on account of any defect, omission, or fault in pleading, is waived

unless specifically included in the objections.” Id.

      The error preservation requirements of Rule 274 apply to incorrect measures

of damages, just as to other aspects of the jury charge. See Crown Life Ins. Co. v.

Casteel, 22 S.W.3d 378, 387 (Tex. 2000). When a party fails to object to an

instruction that permits a jury to award damages that are unrecoverable as a matter

of law, the objection is waived. TEX. R. CIV. P. 274; Hruska v. First State Bank of

Deanville, 747 S.W.2d 783, 785 (Tex. 1988) (objection to unrecoverable portion of

attorney’s fees award waived when defendants failed to object to charge); Green

Int’l, Inc. v. Solis, 951 S.W.2d 384, 389 (Tex. 1997) (same); KMG Kanal–Muller–

Gruppe Deutschland GMBH & Co. KG v. Davis, 175 S.W.3d 379, 393 (Tex.


                                         18
App.—Houston [1st Dist.] 2005, no pet.) (appellant who failed to object to

incorrect measure of damages in charge waived error); Success Motivation Inst.,

Inc. v. Lawlis, 503 S.W.2d 864, 867 (Tex. App.—Houston [1st Dist.] 1973, writ

ref’d n.r.e.) (same); see also Columbia/HCA Healthcare Corp. v. Cottey, 72
S.W.3d 735, 747 (Tex. App.—Waco 2002, no pet.) (same).

B.    Damages for Beach’s salary from October 2008 through trial

      In their second issue, the Beach parties argue that DeepRock was not entitled

to recover for the amounts taken by Beach as salary during the period in which the

temporary injunction was in effect. The temporary injunction, which was entered

in October 2008, prohibited Touradji and DeepRock from taking any actions to

remove Beach as CEO or otherwise interfering with the operations or management

of Playa.   According to the Beach parties, the jury’s award of damages to

DeepRock has the effect of overriding the trial court’s application of the law in

issuing a temporary injunction. Therefore, the Beach parties argue that the jury

charge was improper because it submitted to the jury a legal question already

decided by the trial court when it issued the temporary injunction.

      “Any complaint as to a question, definition, or instruction [in the jury

charge], on account of any defect, omission, or fault in pleading, is waived unless

specifically included in the objections.” TEX. R. CIV. P. 274. Likewise, when a

party requests and relies on an instruction, question, or definition, but the trial


                                         19
judge refuses the request or modifies the requested language, the requesting party

must obtain the trial judge’s endorsement of the request to preserve error. TEX. R.

CIV. P. 276; see also First Valley Bank of Los Fresnos v. Martin, 144 S.W.3d 466,

474–75 (Tex. 2004) (explaining and comparing Rule 274 and Rule 276, both of

which require complaining party to object in order to preserve error); Ford Motor

Co. v. Ledesma, 242 S.W.3d 32, 43 (Tex. 2007) (Rule 274 requires party to object

to preserve error); State Dep’t of Highways & Pub. Transp. v. Payne, 838 S.W.2d
235, 241 (Tex. 1992) (“There should be but one test for determining if a party has

preserved error in the jury charge, and that is whether the party made the trial court

aware of the complaint, timely and plainly, and obtained a ruling.”).

      The Beach parties did not object to the submission of Question 21, the

damages question related to DeepRock and Touradji’s claim for breach of

fiduciary duty, prior to the question’s submission to the jury. Nor did they object

to part (d) of that question, which related specifically to damages resulting from

Beach’s refusal to step down as CEO of Playa. Indeed, neither the parties nor the

trial court mentioned this question or the injunction at all during the charge

conference.2


2
      We note that Texas law does provide means by which a party may recover
      damages caused by a wrongful injunction. Specifically, a wrongfully enjoined
      party may bring either a suit upon the bond filed by the injunction plaintiff or a
      claim for malicious prosecution. DeSantis v. Wackenhut Corp., 793 S.W.2d 670,
      685–86 (1990).
                                          20
         Because the Beach parties did not timely object to the submission of the

damages question related to Beach’s refusal to step down, they waived any error

therein. See TEX. R. CIV. P. 274; Martin, 144 S.W.3d at 474–75; Ledesma, 242
S.W.3d at 43; Payne, 838 S.W.2d at 241. We overrule the Beach parties’ second

issue.

C.       Omission of the interrogatory in Question 15

         Finally, the Beach parties argue that the omission of the interrogatory from

Question 15 of the verdict form probably caused the rendition of an improper

judgment because the evidence at trial demonstrated that Beach Capital was

entitled to damages for Touradji’s and DeepRock’s breach of their fiduciary duties,

but the jury awarded zero damages.

         The jury first determined, in response to Question 14, that Touradji and

DeepRock breached their fiduciary duties. The following question, Question 15,

asked the jury to assess damages, if any, to Beach Capital for any breaches of those

duties. Beach’s counsel, Robert Theriot, argued at length to the jury regarding

Questions 14 and 15, occupying two pages of the transcript, identifying both

questions by number, and concluding:

         The evidence only admits, therefore, of one answer, for breach of
         these duties, the value of Playa, the 74 million-dollar value was
         destroyed. Beach Capital’s 20 percent share of that is $14.8 million.
         That’s what we’re asking you to award for the breach of the fiduciary
         duties.


                                          21
Counsel for Touradji and DeepRock argued at even greater length regarding these

questions, spanning almost five pages of the transcript, and asked the jury to find

that Beach had not proven that Touradji or DeepRock breached any fiduciary

duties or, even if they had, the proper amount of damages was zero.

      The actual interrogatory for Question 15, however, was omitted entirely.

The verdict form included only the instructions, as follows:

                               QUESTION NO. 15

      Answer the following questions [sic] only if you answered “Yes” to
      any subpart of Question No. 14. Otherwise, do not answer the
      following questions [sic].

            The measure of damages, if any, should be measured by Beach
            Capital’s share of the value of the partnership that was lost
            because of Paul Touradji or DeepRock’s failure to comply with
            their fiduciary duties.

      Answer: (give amount in dollars and cents) $__________.

The jury found both defendants liable for breach of fiduciary duties, answering

“Yes” to both subparts of Question 14, and answered zero for Question 15.

      In post-trial motions, Beach raised this issue, presenting an affidavit by

Theriot, who asserts that Question 15 should have read as follows:

                               QUESTION NO. 15

      Answer the following question only if you answered “Yes” to any
      subpart of Question No. 14. Otherwise, do not answer the following
      questions [sic].

      What amount of money, if any, if paid now in cash, would fairly and
      reasonably compensate Beach Capital for its damages, if any, that
                                         22
      resulted from Paul Touradji’s or DeepRock’s failure to comply with
      their fiduciary duty?

            The measure of damages, if any, should be measured by Beach
            Capital’s share of the value of the partnership that was lost
            because of Paul Touradji or Deep Rock’s failure to comply with
            their fiduciary duties.

      Answer: (give amount in dollars and cents) $__________.

According to Theriot, the parties used this version of the question during the

formal charge conference, and the court intended to submit it as written. Theriot

himself presented this version, excluding the predicate in the first paragraph,

“verbatim” to the jury on a PowerPoint slide during his closing argument.

      The Beach parties admit that they did not object to the omission in Question

15 until after the jury returned its verdict and was dismissed by the trial court.

They argue that this failure to object does not constitute waiver under Rules of

Civil Procedure 272 and 274, however, because they were not given a reasonable

time to review the charge before its reading to the jury. The final version of the

charge was emailed to all counsel while counsel was in court, shortly before the

jury returned for the charge and closing arguments.3




3
      DeepRock and Touradji claim on appeal that the trial court also distributed
      physical copies and that counsel had computers at their tables in the courtroom, so
      the Beach parties had a reasonable opportunity to review the final version of the
      verdict form. The record is silent on these facts, so we may not consider them in
      our decision. E.g., Till v. Thomas, 10 S.W.3d 730, 733 (Tex. App.—Houston [1st
      Dist.] 1999, no pet.).
                                          23
      Although counsel for the Beach parties had not read the final version of the

charge before the trial court charged the jury, both sides waived a formal reading

of the questions and instructions applicable to each question, which otherwise is

required by Rules of Civil Procedure 271 and 275. Rule 271 provides, “[u]nless

expressly waived by the parties, the trial court shall prepare and in open court

deliver a written charge to the jury.”        Rule 275 requires that, “[b]efore the

argument is begun, the trial court shall read the charge to the jury in the precise

words in which it was written, including all questions, definitions, and instructions

which the court may give.”

      The parties do not identify any authority for the proposition that error in the

charge is not waived if the error is introduced after the formal charge conference

but before the charge is read to the jury. Nor have we found such authority. On

the contrary, the plain language of Rules 272 and 274 states that such errors are

waived if they are not presented to the trial court before the reading of the charge.

Waiving the reading of the charge does not alleviate this burden. Indeed, one of

the benefits of formally reading the charge is to detect inadvertent errors that

somehow find their way into the final draft of the charge. Our Rules of Civil

Procedure expressly contemplate that the jury may request clarification of the

charge or additional instructions. TEX. R. CIV. P. 285. Further, on the motion of

any party or on the trial court’s own motion, the trial court may supplement its


                                         24
instructions “touching any matter of law.” TEX. R. CIV. P. 286. Neither the jury

nor any party requested clarification of Question 15, even though the jury

deliberated over the course of two days. Had the error been detected before the

jury was dismissed, it would have been easily remedied.

         Under these facts, we hold that the Beach parties have waived the trial

court’s error in omitting the interrogatory in Question 15 by failing to object before

the reading of the charge, by waiving the reading itself, and by failing to object at

any time during the jury’s deliberations or before the jury was discharged, when

the verdict form could still have been inspected. See TEX. R. CIV. P. 272, 274;

KMG, 175 S.W.3d at 393.

                                    Conclusion

         Because we find no reversible error, we affirm the judgment of the trial

court.




                                              Rebeca Huddle
                                              Justice

Panel consists of Chief Justice Radack and Justices Massengale and Huddle.




                                         25